This case presents primarily a question of statutory construction as well as constitutional law. It is well settled that statutes authorizing the confiscation of private property must be strictly construed. Under the Constitution, private property can only be confiscated by following strictly the legislative provisions therefor, and those legislative provisions must be enacted for a public purpose which is itself authorized by the Constitution. Admitting the purpose of Sections 3, 4, 5 and 6 of Chapter 11844 to be a constitutional one, the statute is I construe it makes a strict compliance with Section 4 of the *Page 902 
Act a condition precedent to seizure and confiscation. I therefore think a rehearing should be granted on the grounds stated in the 5th paragraph of the petition. The statute gives the Commissioner of Agriculture authority to make regulations to enforce the provisions of the Act, but such regulations must not be contrary to any of such provisions, or permit the elimination of the requirements of Section 4 of the Act, which, as I construe the same, must be strictly complied with as the first step in the procedure upon which the power to confiscate rests. Thus the primary question here, and upon which there is a difference of opinion among the members of the court, is one of statutory construction. *Page 903 
                 IN THE SUPREME COURT OF FLORIDA JUNE TERM, A.D. 1939                     ORDER AMENDING RULE 54 Adopted September 11, 1939 Filed December 5, 1939
It is ordered that the amendment to Rule 54 of the Florida Common Law Rules as recommended and approved by the Florida State Bar Association be adopted and that from and after September 11, 1939, Rule 54 shall read as follows:
Rule 54: DISCOVERY AND PRODUCTION OF DOCUMENTS AND THINGS FOR INSPECTION, COPYING OR PHOTOGRAPHING.
(a) The Court may upon the application by petition of any party (1) order any party to produce and permit the inspection and copying or photographing, by or on behalf of the moving party, of any designated documents, papers, books, accounts, letters, photographs, objects, or tangible things, not privileged, which constitute or contain evidence material to any matter involved in the action and which are in his possession, custody or control; or (2) order any party to permit the entry upon designated land or other property in his possession or control for the purpose of inspecting, measuring, surveying, or photographing the property or any relevant object or operation thereon.
(b) The petition for such discovery shall state the facts and circumstances upon which the discovery is claimed and shall be verified by affidavit stating that the matter whereof discovery is sought is under the control or in the possession of the other party and that petitioner is advised by his counsel and verily believes that such discovery constitutes or contains evidence material to the action, or is necessary to enable him to draw his pleading. *Page 904 
(c) A copy of the petition shall be served upon the opposite party and five days' notice of the time and place of application for the order shall be given.
(d) The order granting discovery shall specify the time, place, and manner of making the inspection and taking the copies and photographs, and may prescribe such terms and conditions as are just.
(e) The order directing a discovery, unless otherwise ordered, shall operate as a stay of all other proceedings of the adverse party in the cause until such order shall have been complied with or vacated. The Court may dismiss the cause or enter default for non-compliance with such order.
(f) The Court may compel a party to disclose the names of witnesses and their addresses, if justice seems to require, upon such terms and conditions as the Court may deem expedient, where the names of witnesses are in the exclusive possession of one party to the action. But no such order shall be made except after due notice and hearing upon a specific showing of special facts and circumstances adduced in support of the application, the burden in every case being upon the movant to demonstrate some real necessity in the interest of the administration of justice for the making of an order under this subdivision.
 *Page 1